DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11 December 2019, 6 May 2020, 3 March 2021, and 5 March 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-9, 11, 27-28, 30, 34-35, 37, and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG 3GPP R1-1707605 “Discussion on UL beam management” (hereinafter referred to as “LG”). Note LG was cited by the applicant in the IDS received 5 March 2021.
As to claim 1, LG teaches a method, in a user equipment, UE, of transmitting on different antenna subsets in the UE, the method comprising:
transmitting an indication that the UE can transmit a number of distinct reference signal, RS, resources, wherein each of the RS resources comprises at least one RS port (§2: “…the UE is assumed to be implemented with P TXRUs/panels…it would be desirable that SRS resource(s) for UL beam management can be transmitted across multiple slots with respect to the UE capability (e.g., the number of UE Tx beams, the number of UE TXRUs). For example, when UE has 16 UL Tx beams for UL Tx beam sweeping, gNB can configure four Type B SRS resources, each consisting of 4 ports, so that it can be transmitted in 4 slots assuming that each slot contains one Type B SRS resource. Proposal #4: For UL beam management, NR supports UE capability reporting (e.g., the number of UE Tx beams, the number of UE TXRUs)…”);
transmitting capability information that indicates that the UE is capable of transmitting simultaneously on multiple RS resources (§2: “…for a configured Type B SRS resource with P SRS ports, the UE applies P different analog beam directions, each applied to a different SRS port, and transmits them simultaneously. For this example, the UE is assumed to be implemented with P TXRUs/panels, so that the value of P or related information may need to be initially delivered to gNB as UE capability signaling for proper configurations on Type B SRS resource(s) for UL beam management…”);
receiving an indication of at least one RS resource (§2: “…After measuring transmitted SRS ports in Type B SRS resource, gNB may select preferred analog beam(s) to be used for applying to Type A SRS resource(s) via indication of SRI/port index for UE Tx beam… gNB indicates UL Tx beam via SRS resource indicator (SRI) and port index to UE…”); and

As to claim 2, LG teaches the method of claim 1, wherein the capability information indicates which RS resources the UE can transmit on simultaneously (§2: “…for a configured Type B SRS resource with P SRS ports, the UE applies P different analog beam directions, each applied to a different SRS port, and transmits them simultaneously. For this example, the UE is assumed to be implemented with P TXRUs/panels, so that the value of P or related information may need to be initially delivered to gNB as UE capability signaling for proper configurations on Type B SRS resource(s) for UL beam management…”).
As to claim 4, LG teaches the method of claim 1, further comprising:
receiving an indication of at least one precoder corresponding to each of the at least one RS resources (§1: “…Each configured SRS resource is associated with at least one UL Tx beam/precoder…”); and
transmitting the physical channel using the indicated precoders on antennas of the UE associated with the indicated RS resource (§2: “…In RAN #88, it was agreed that UL MIMO scheduling includes SRI to indicate UL Tx beam/precoder…”).
As to claim 8, claim 8 is rejected the same way as claim 1.
As to claim 9, claim 9 is rejected the same way as claim 2.
As to claim 11, claim 11 is rejected the same way as claim 4.
As to claim 27, claim 27 is rejected the same way as claim 1.
As to claim 28, claim 28 is rejected the same way as claim 2.
As to claim 30, claim 30 is rejected the same way as claim 4.
As to claim 34, claim 34 is rejected the same way as claim 1.
As to claim 35, claim 35 is rejected the same way as claim 2.
As to claim 37, claim 37 is rejected the same way as claim 4.
As to claim 40, claim 40 is rejected the same way as claim 1.
As to claim 41, claim 41 is rejected the same way as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 29, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Huang EP 2,940,885 A2 (hereinafter referred to as “Huang”). Note Huang was cited by the applicant in the IDS received 11 December 2019.
As to claim 3, LG teaches the method of claim 1.
Although LG teaches “The method of claim 1,” LG does not explicitly disclose “transmitting Multiple…the indicated RS resources”.
However, Huang teaches transmitting Multiple Input Multiple Output, MIMO, layers on different antenna subsets in the UE (¶¶17 and 31-37; figure 1: UE transmits MIMO on different antennas), wherein:
the method further comprises transmitting an indication that the UE cannot control the relative phase between antenna ports corresponding to different RS resources while transmitting on the antenna ports (¶36; figure 1: UE reports information to eNB so eNB can determine a number of antennas for the UE MIMO transmission because the UE cannot determine and control on its own);

the step of transmitting the physical channel comprises transmitting a different MIMO layer associated with each of the indicated RS resources (¶¶35-37; figure 1: UE transmitting PUSCH comprises transmitting different MIMO layer associated with SRS resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in LG by including “transmitting Multiple…the indicated RS resources” as taught by Huang because it provides LG’s method with the enhanced capability of determining a maximum number of SRS transmission ports and SRS resource information for UL MIMO (Huang, ¶¶31-37; figure 1).
As to claim 10, claim 10 is rejected the same way as claim 3.
As to claim 29, claim 29 is rejected the same way as claim 3.
As to claim 36, claim 36 is rejected the same way as claim 3.

Claims 5-6, 12, 31-32, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Nokia et al. 3GPP R1-1708912 “SRS transmission for beam management” (hereinafter referred to as “Nokia”). Note Nokia was cited by the applicant in the IDS received 3 March 2021.
As to claim 5, LG teaches the method of claim 1.
Although LG teaches “The method of claim 1,” LG does not explicitly disclose “adjusting the…resource indicators”.
However, Nokia teaches adjusting the transmitted power of a PUSCH corresponding to one or more RS resource indicators or adjusting the transmitted power of one or more SRS resources corresponding to respective RS resource indicators, or both, wherein the transmitted power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in LG by including “a set of…resource indicators” as taught by Nokia because it provides LG’s method with the enhanced capability of using beam management to guarantee transmission power (Nokia, §2).
As to claim 6, LG in view of Nokia teaches the method of claim 5.
Nokia further teaches a set of parameters is associated with each RS resource indicator, the method comprising using the set of parameters to determine the transmitted power, and wherein each set of parameters is distinct from sets of parameters associated with other RS resource indicators (§2: “…In power domain, NR supports beam specific power control as baseline. Separate power control process can be supported for transmission of different channel/RS (i.e., PUSCH, PUCCH, SRS). For beam management SRS, multiple OFDM symbols may be used for beam scanning. The same SRS transmit power can be used to make fair comparison between candidate beams. Since accurate beam selection is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in LG in view of Nokia by including “a set of…resource indicators” as further taught by Nokia for the same rationale as set forth in claim 5 (Nokia, §2).
As to claim 12, claim 12 is rejected the same way as claim 5.
As to claim 31, claim 31 is rejected the same way as claim 5.
As to claim 32, claim 32 is rejected the same way as claim 6.
As to claim 38, claim 38 is rejected the same way as claim 5.

Claims 7, 13, 33, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of LG 3GPP R1-1704874 “Discussion on non-codebook based transmission for UL” (hereinafter referred to as “LG’874”). Note LG’874 was cited by the applicant in the IDS received 3 March 2021.
As to claim 7, LG teaches the method of claim 1.
Although LG teaches “The method of claim 1,” LG does not explicitly disclose “a plurality…RS resources”.
However, LG’874 teaches a plurality of RS resources are indicated to the UE, the method further comprising transmitting the physical channel on a plurality of antenna subsets corresponding to the plurality of indicated RS resources, using a precoder that jointly adjusts the phase of all RS ports comprised within the plurality of indicated RS resources (§2: UE configures K SRS resources, and the network is configured to enable the UE to schedule data transmission at that time. Transmitting both 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in LG by including “a plurality…RS resources” as taught by LG’874 because it provides LG’s method with the enhanced capability of having multiple SRSs configured for multiple purposes (LG’874, §2).
As to claim 13, claim 13 is rejected the same way as claim 7.
As to claim 33, claim 33 is rejected the same way as claim 7.
As to claim 39, claim 39 is rejected the same way as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469